 


109 HRES 14 IH: Expressing the sense of the House of Representatives that the Bureau of Labor Statistics should adopt statistical measures that accurately reflect the United States workforce of the 21st century.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 14 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Dreier (for himself, Mr. Boehner, Mr. Oxley, Mrs. Biggert, Mr. King of Iowa, and Mr. Kline) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Bureau of Labor Statistics should adopt statistical measures that accurately reflect the United States workforce of the 21st century. 
 
Whereas the United States economy is undergoing a transformation to a 21st century economy driven by innovation and entrepreneurship; 
Whereas the United States economy is marked by an increasingly independent and self-employed labor force; 
Whereas self-employed Americans who possess unique and valuable skills are the fastest growing sector of the United States labor force; 
Whereas the Bureau of Labor Statistics produces two total employment measurements—the Current Population Survey (CPS) and the Current Employment Statistics (CES) survey—which have diverged in their measurements of job creation; 
Whereas, as of November 2004, the difference in measurements of job creation between the CPS and the CES survey was approximately 3,000,000 jobs; 
Whereas evidence suggests that current statistical methodologies used to produce the CPS and the CES survey are potentially undercounting or overcounting employment in certain circumstances; 
Whereas Congress relies on economic data from United States statistical agencies in considering policies that will impact job creation, prosperity, and opportunity; and 
Whereas the need for the highest quality and most accurate economic data is a constant priority: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the Advisory Committee of the Bureau of Labor Statistics should evaluate its current statistical measurements of employment to ensure that all categories and methods of employment in the United States economy are accurately reflected; 
(2)such evaluation should include an examination of the need for and effect of the following: 
(A)increasing the sample size of the Current Population Survey (CPS); 
(B)smoothing the month-to-month data in the CPS time series; 
(C)adjusting the Current Employment Statistics (CES) survey to account for monthly job turnover; and 
(D)adopting such other standards and practices as are necessary to ensure that the data published by the Bureau of Labor Statistics are as accurate and reflective of employment in the United States as possible; and 
(3)the Advisory Committee should report to Congress its findings, conclusions, and recommendations from such evaluation, and the Bureau of Labor Statistics should update its statistical methodologies in accordance with such findings, conclusions, and recommendations as expeditiously as possible.  
 
